Citation Nr: 1106483	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1982 to September 
1984.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied the above claims.

In March 2010, the Veteran was afforded a Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.  
At that hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.  She also 
indicated that she wished to file a claim of service connection 
for a right hip disability.

In May 2010, the Board remanded the Veteran's right knee, back, 
and left ankle claims for additional development and referred her 
unadjudicated right hip claim to the Agency of Original 
Jurisdiction (AOJ) for appropriate action.  Thereafter, in a 
November 2010 rating decision, the RO granted service connection 
for a left ankle disability.  As that award constitutes a full 
grant of the Veteran's left ankle claim, that issue is no longer 
before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).

Following the Board's remand, the Veteran submitted additional 
evidence indicating that her right hip problems are etiologically 
related to her low back disability.  For the reasons discussed 
below, the Board has decided to grant service connection for a 
low back disability.  Accordingly, the Board finds that a claim 
for service connection for a right hip disorder, to include as 
secondary to a low back disability, has now been raised.  See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(holding that VA is required to consider all theories of 
entitlement raised either by the claimant or by the evidence of 
record as part of the non-adversarial administrative adjudication 
process).  Moreover, as it does not appear that the Veteran's 
right hip claim has yet been adjudicated on either a secondary or 
direct basis, that claim is again referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's right knee disability was permanently 
aggravated beyond its natural progression by her service-
connected left knee disorder.

2  The competent evidence of record is at least in equipoise as 
to whether the Veteran's low back disability was permanently 
aggravated beyond its natural progression by her service-
connected left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §1131 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303, 3.310 (2010).

2.  The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §1131 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.


II.  Service Connection

"Service connection" essentially means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1131 (2010); Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service 
connection may also be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) permanently aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. 
Brown, 7 Vet. App. 439, 450 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The Board observes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006, to implement the Court's decision in Allen, 
which addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 
7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c).  Under the revised section 3.310(b), 
the regulation provides that: 

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence 
created before the onset of aggravation or by the 
earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) and determine 
the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the 
current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b) (2010)).

Although the intended effect of the amendment was to reconcile VA 
regulations with the Allen decision, the revision effectively 
resulted in a change in the law.  Specifically, the amended 38 
C.F.R. § 3.310(b) instituted additional evidentiary requirements 
that must be satisfied before aggravation may be conceded and 
service connection granted.  In addressing the imposition of this 
new evidentiary requirement, the regulatory comments cite to 38 
U.S.C.A. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, under the 
revised regulatory provisions, it is the Veteran's responsibility 
to support a claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 
(Sept. 7, 2006).  In sum, 38 C.F.R. § 3.310(b) appears to place 
substantive evidentiary restrictions on a Veteran before 
aggravation may be conceded, and these restrictions appear to 
have no basis in the Allen decision itself.  

Significantly, in this case the Veteran's service connection 
claims were received in December 2005, prior to the effective 
date of the revised regulation (October 10, 2006).  Thus, to the 
extent that revised regulation is more restrictive and less 
advantageous than the previous one, the Board will afford the 
Veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (holding that, when a regulation 
changes and the former version is more favorable, VA can apply 
the earlier version of the regulation for the period prior to, 
and after, the effective date of the change).

As a final observation before turning to the specific facts of 
the Veteran's claims, the Board notes that it must assess the 
credibility and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence does 
not have the same probative value.

The Veteran, in written statements and testimony before the 
Board, asserts that she currently suffers from a right knee 
disability that had its onset in service when she twisted that 
joint while running.  Additionally, the Veteran contends that her 
right knee and back problems were caused or aggravated by her 
service-connected left knee disability.  In this regard, she 
testified at her March 2010 Travel Board hearing that her left 
knee disability causes her to walk with a "sailor's gait," 
placing greater weight on her right knee and straining her back 
and left ankle joint.  

As noted previously, the Board is required to consider all 
theories of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial administrative 
adjudication process.  Robinson, 557 F.3d at 1361.  In light of 
the Veteran's contentions, the Board must now consider whether 
service connection for the above orthopedic disabilities is 
warranted both on a direct basis and as secondary to her service-
connected left knee disability.  Id.

Service treatment records reflect that in October 1982, the 
Veteran complained of right knee pain during marching exercises.  
Clinical evaluation revealed mild tenderness and swelling, which 
was assessed as possible right knee strain.  The Veteran was 
fitted with an ace wrap.  No further complications were reported.  
Subsequent service treatment records are negative for subjective 
or medical evidence of right knee or back abnormalities.  The 
report of the Veteran's September 1984 separation examination 
shows that she did not complain of any right knee or back problem 
and none was found on clinical examination.   

The first post-service clinical evidence pertaining to the 
matters on appeal is a report of a VA examination conducted in 
August 2006.  At that time, the Veteran primarily complained of 
left knee problems, but also noted that she experienced pain and 
related symptoms in her right knee.  While clinical evaluation 
revealed limitation of motion in the right knee, the VA examiner 
determined that this was not related to the Veteran's left knee 
pathology.  However, the examiner did not provide a rationale for 
that determination.  Nor did he address whether any other right 
knee problems were proximately due to or aggravated by the 
Veteran's left leg disability or otherwise related to her 
military service.  No complaints or clinical findings were made 
with respect to the Veteran's back.

The record thereafter shows that the Veteran injured her right 
knee in an October 2008 fall.  She has since sought extensive 
treatment for right knee pain and related symptoms and has been 
diagnosed with patellofemoral pain syndrome affecting that joint.  
In contrast, the evidence of record does not specifically show 
treatment for a low back disability.  Nevertheless, the Veteran 
has consistently maintained that she suffers from low back pain 
coincident with her left knee symptoms.

Pursuant to the Board's May 2010 remand, the Veteran was afforded 
a follow-up VA examination in September 2010.  At that time, she 
reported a history of right knee pain and related symptoms that 
had their onset during basic training.  The Veteran acknowledged 
that these symptoms had subsequently improved in service and that 
she could not recall any specific right knee problems in the 
years immediately following her military discharge.  
Nevertheless, the Veteran indicated that, in the last decade and 
a half, she had experienced progressively worsening right knee 
symptoms due to the increased stress she placed on that joint to 
compensate for her service-connected left knee disorder.  She 
stated that her current symptoms included chronic dull pain, 
which flared up in severity a couple times per week and was 
accompanied by occasional swelling and limitation of motion.  The 
Veteran denied any locking or giving way, but indicated that she 
used an unloader brace and occasionally walked with a cane in 
order to stabilize her right knee.  

With respect to her back, the Veteran reported a five-year 
history of chronic and progressively worsening pain throughout 
her lumbar spine, which radiated to her right hip.  She described 
her current back pain as a "2 or 3" on a scale of 1 to 10, but 
added that she experienced semi-weekly flare-ups of "sharp, 
stabbing" pain, which she rated as a 10 in terms of severity.  
Additionally, the Veteran complained of muscle spasms, limitation 
of motion, and a loss of strength and endurance across her back.  
However, she denied any groin pain or incapacitating episodes due 
to her low back disability.

On clinical examination, the Veteran exhibited an antalgic gait 
and a marked tendency to favor her left knee.  She also displayed 
tenderness and limitation of motion throughout both her right 
knee and lumbar spine.  Magnetic Resonance Imaging and X-ray 
studies yielded diagnoses of right knee patellofemoral syndrome 
and chronic mechanical low back strain.

Based on the results of the VA examination and a review of the 
claims file, the VA examiner concluded that the Veteran's current 
right knee and low back disabilities were less likely than not 
caused by her left knee disorder or by any other aspect of her 
military service.  The VA examiner determined that those 
disabilities were instead attributable to the Veteran's long-term 
obesity and her years of civilian employment as an anesthesia 
assistant, which entailed prolonged standing, lifting, and 
twisting.  

Notwithstanding his negative opinion with respect to causation, 
the examiner opined that both the Veteran's right knee and low 
back problems had likely been aggravated beyond their natural 
progression by her service-connected left knee disorder.  As a 
rationale for that finding, the VA examiner noted the Veteran had 
"been limping for a long time with the left knee," which had 
likely placed increased strain on her right knee and 
"aggravat[ed] the symptoms she describe[d] across her low 
back."

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  See Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

The Board considers the September 2010 VA examiner's opinion, 
indicating that the Veteran's current right knee and low back 
disabilities were permanently worsened by her service-connected 
left knee disorder, to be the most probative and persuasive 
evidence.  It was based on a thorough examination of the Veteran 
and her claims file and supported by a rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access the Veteran's history, and the thoroughness and detail of 
the opinion).  That VA opinion is also consistent with other 
pertinent evidence of record, including the medical records 
showing ongoing treatment for right knee problems and the 
Veteran's lay statements regarding her progressively worsening 
right knee and low back problems and her longstanding tendency to 
place greater weight on the right side of her back and right 
lower extremity to compensate for her disabled left knee.  
Additionally, the Board considers it significant that the 
September 2010 VA examiner's opinion constitutes the most current 
medical evidence of record and was undertaken directly to address 
the issues on appeal.  

In contrast, the August 2006 VA examiner's determination that the 
Veteran's limitation of motion in her right knee was unrelated to 
her service-connected left knee disorder was not supported by a 
rationale, which weighs against the probative value of that 
finding.  Sklar, 5 Vet. App. at 146.  Moreover, the Board 
considers it significant that the August 2006 VA examiner did not 
indicate whether any of the Veteran's other reported right knee 
symptoms had been caused or aggravated by her service-connected 
left knee disorder.  Nor did the August 2006 VA examiner opine as 
to whether that service-connected disorder had caused or 
permanently aggravated the Veteran's low back disability.  

As noted by the Veteran's representative, the fact that the 
August 2006 VA examiner declined to address the etiology of the 
Veteran's right knee symptoms, apart from limitation of motion, 
or to render any opinion with respect to her low back symptoms 
does not conclusively indicate that the examiner believed those 
symptoms were unrelated to the Veteran's service-connected left 
knee disorder.  On the contrary, the absence of an opinion with 
respect to causation or aggravation is not tantamount to a 
negative nexus opinion.  Rather, in such circumstances where an 
examiner's findings are incomplete or otherwise inadequate, the 
Board is required to afford the Veteran every reasonable benefit 
of the doubt.  See 38 C.F.R. § 3.102.  Consequently, the Board 
finds that the August 2006 VA examiner's report, while less 
comprehensive and probative than that of the September 2010 VA 
examiner, is not wholly inconsistent with the latter examiner's 
finding of a positive nexus, based on aggravation, between 
Veteran's right knee and low back disabilities and her service-
connected left knee disorder.

The Board recognizes that the September 2010 VA examiner did not 
expressly address the findings of the August 2006 examiner or the 
other evidence of record pertaining to the Veteran's post-service 
right knee injury.  Nevertheless, the September 2010 examiner 
indicated that he had reviewed the Veteran's entire claims file, 
which encompassed both the prior VA examination report and the 
medical records showing treatment for that October 2008 right 
knee injury.  Accordingly, the Board presumes that the September 
2010 VA duly examiner considered that clinical evidence in 
promulgating his etiological opinions with respect to the 
Veteran's right knee and low back disabilities.  Indeed, there is 
a presumption of regularity that VA examiners and other 
government officials perform their duties correctly, fairly, in 
good faith, and in accordance with law and governing regulations.  
See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Further, 
the United States Court of Appeals for Veterans Claims (Court) 
has consistently held that the law presumes the regularity of the 
administrative process.  Id.; Crain v. Principi, 17 Vet. App. 
182, 186 (2003).  Thus, the Board must conclude that, if the 
September 2010 VA examiner indicated that he had reviewed the 
Veteran's claims file in its entirety, he must have based his 
findings on all pertinent evidence contained therein.

While mindful of September 2010 VA examiner's finding that the 
Veteran's service-connected left knee disorder did not cause her 
right knee and low back disabilities, the Board nonetheless 
observes that the examiner's opinion supports a grant of service 
connection on the basis of aggravation.  Indeed, that examiner 
expressly determined that the Veteran's service-connected left 
knee disorder was an aggravating factor with respect to her right 
and low back disabilities.  Such a finding is also supported by 
the lay evidence, specifically the Veteran's assertions that she 
has experienced progressively worsening right knee and low back 
problems in recent years, when she has altered her gait to favor 
her left knee.  The Board observes that the Veteran is competent 
to report a history of right knee and low back symptoms, which 
are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Moreover, her statements in this regard are 
considered credible in the absence of any evidence to the 
contrary.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) 
(indicating that the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant).

The Board recognizes that Veteran has not asserted that her right 
knee or low back problems have persisted since her period of 
service.  Additionally, the clinical evidence reveals that the 
Veteran declined to seek treatment right knee problems until many 
years after leaving the military and did not report her low back 
symptoms to a medical professional prior to her September 2010 VA 
examination.  Thus, neither the lay nor the clinical evidence of 
record suggests a continuity of right knee or low back 
symptomatology since the Veteran's active service. See Maxson v. 
Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  Nor does the 
competent evidence of record otherwise show that the Veteran's 
right knee and low back disabilities had their onset in service 
or within a year after her discharge so as to warrant a grant of 
service connection on a direct or presumptive basis.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Nevertheless, for the reasons 
noted above, the competent evidence of record does show that it 
is at least as likely as not that the Veteran's service-connected 
left knee disorder permanently worsened her right knee and low 
back disabilities.  Accordingly, the Board finds that the Veteran 
is entitled to service connection on the basis of aggravation and 
there no need to further address her claims under alternate 
theories.  38 C.F.R. § 3.310(a).

As a final procedural matter, the Board acknowledges that the 
September 2010 VA examiner's opinion did not offer precise 
characterizations of the amount of aggravation, compared to 
baseline severity, as contemplated by the amended version of 
38 C.F.R. § 3.310.  That revised regulation, as noted above, 
implemented the holding in Allen for secondary service connection 
on the basis of the aggravation of a nonservice-connected 
disorder by service- connected disability.  See Allen, 7 Vet. 
App. at 448; 71 Fed. Reg. 52744 (2010).  Nevertheless, as the 
revised regulation imposes additional evidentiary requirements 
and could have retroactive effects on the Veteran's claims, which 
were filed before the revisions took effect, the Board has chosen 
to apply the old version of that regulation.  See Princess 
Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In sum, resolving all reasonable doubt in the Veteran's favor, 
her claims for service connection for right knee and low back 
disabilities are granted.  See 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disability is 
granted, subject to the statutes and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a low back disability is 
granted, subject to the statutes and regulations governing the 
payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


